J-S60012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN DAVID CARBAUGH                       :
                                               :
                       Appellant               :   No. 982 MDA 2019

       Appeal from the Judgment of Sentence Entered February 1, 2019
     In the Court of Common Pleas of Franklin County Criminal Division at
                       No(s): CP-28-CR-0001484-2017


BEFORE:      SHOGAN, J., STABILE, J., and PELLEGRINI, J.*


MEMORANDUM BY SHOGAN, J.:                             FILED JANUARY 28, 2020

       Shawn Carbaugh (“Appellant”) appeals from the judgment of sentence

imposed after a jury found him guilty of two counts of rape of a child, two

counts of indecent assault, and two counts of corruption of minors.1        The

victim was Appellant’s biological daughter, C.B.          On February 1, 2019,

Appellant was sentenced to 240 months to 480 months on the child rape

counts, and twelve months to eighty-four months on each of the two counts

of indecent assault and corruption of minors. The sentencing court ordered




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 3121(c), 3126(a)(7), 6301(a)(1)(ii), respectively.
J-S60012-19



the sentences to be served consecutively, resulting in an aggregate term of

incarceration of forty-four to 108 years.2 After careful review, we affirm.

       The trial court summarized the facts of this case as follows:

       The Commonwealth first presented the testimony of Amber
       Gossert, the victim’s counselor.

             On December 14, 2016, Ms. Gossert had a scheduled family
       counseling session with [C.B.] and her mother at their residence.
       Ms. Gossert was providing therapy for [C.B.],8 at least in part, for
       troubles [C.B.] was having at school and at home. These issues
       included, “struggling with paying attention in class, focusing on
       her work, she was struggling with what she identified as anxiety
       and depression, being around peers.”            [C.B.] was also
       experiencing physical issues, namely defecating and soiling
       herself. When Ms. Gossert arrived to begin the therapy session,
       [C.B] was lying on the couch crying.

              8 C.B., a minor child[,] testified to her date of birth.
              At the time of this counseling session C.B. was,
              therefore, twelve years of age.

             Ms. Gossert attempted to get C.B. to discuss why C.B. was
       upset. C.B. asked to speak with Ms. Gossert alone. C.B. revealed
       to Ms. Gossert that she had previously “had sexual relations with
       [Appellant].” When asked to clarify the term “sexual relations,”
       C.B. told [Ms.] Gossert that [Appellant] put his penis in her vagina.
       C.B. further advised that this occurred at a prior residence in her
       parents’ bedroom. Ms. Gossert testified:

                    [C.B.] had told me that she was in the living
              room and [Appellant] had told her to go into their
              room and take her clothes off and then he proceeded
              to have sex with her.

____________________________________________


2  The parties subsequently stipulated that the maximum sentence for an
indecent assault charge could not exceed sixty months. Accordingly, on
May 6, 2019, the sentencing court entered an amended sentencing order
reducing the aggregate sentence to not less than forty-four years and not
more than 104 years. Order, 5/6/19, at unnumbered 1.

                                           -2-
J-S60012-19


     Tr. 1, p. 41.

            After the disclosure from C.B., Ms. Gossert encouraged her
     to tell her mother. C.B.’s disclosure to her mother was consistent
     with what she told Ms. Gossert in private. Ms. Gossert advised
     the family that she was mandated to report this information to
     authorities; she did so later that same day. This rape occurred
     approximately three years prior to the disclosure.

           Jennifer Brown testified next for the Commonwealth.
     Ms. Brown was, at all relevant times, an in-take caseworker for
     the Franklin County Children and Youth Services Agency. Her
     duties included investigating and assessing reports of child abuse
     and neglect, including sexual abuse. Part of her duties included
     making referrals of investigations to law enforcement; this
     involved completing a “CY-104” form.

           Ms. Brown received the report detailing the disclosure by
     C.B. to Ms. Gossert; Ms. Brown completed a CY-104 referring the
     matter to law enforcement. She made the referral on December
     16, 2016.     The referral included C.B.’s assertion that the
     perpetrator was [Appellant]. As a result of the report and
     Ms. Brown’s referral, [a] forensic interview of C.B. was scheduled
     for December 21, 2016. C.B. was interviewed at the Children’s
     Advocacy Center (CAC).

           The Commonwealth next presented the testimony of
     Jennifer McNew. During all relevant times in this case, she was a
     pediatric forensic nurse providing medical exam services for the
     CAC.    She conducted a pediatric forensic exam of C.B. on
     January 4, 2017. As part of an examination, Ms. McNew writes
     down “in the patient’s words what they say about the details of
     the assault.” Ms. McNew testified:

                  [C.B.] said that [Appellant] did something that
           he shouldn’t have.        He said, if someone gets
           suspicious, to say someone else did it.        He put
           something in me that he shouldn’t have. His private
           part down here and [C.B.] pointed to her genital area
           when she said, down here. In his and my mom’s
           room. When he was done, it was white, sticky and
           disgusting. It happened once or twice. Second time
           at his house – I’m sorry, at his mom’s house, when I
           was around 7 or 8-years old. He told me to get


                                   -3-
J-S60012-19


          undressed, sit on him and go up and down. He
          stopped before the stuff went inside of me. He
          threatened me. It hurt really bad at first and I hated
          it, then felt good, which sucks. I don’t understand.

     Tr. 1, pp. 103-04.

            Ms. McNew related to the jury at length the details of her
     examination of C.B. She noted a “deep notch” at the 4:00 o’clock
     position on C.B.’s hymen, which is consistent with her testimony
     of the incident and level of pain she experienced.

            C.B. testified next for the Commonwealth. At the time she
     testified, she was fourteen years old, and her date of birth was
     established. She identified [Appellant] as her father. When she
     was around six, seven, or eight years old, she was at home with
     [Appellant]; her mother was at work.

            She was getting breakfast when [Appellant] told her to go
     back to his room; he said he wanted to show her something.9
     When C.B. entered his room, [Appellant] told her to “take [her]
     clothes off and stuff.” [Appellant] began to touch C.B. and she
     tried to get away.

          9    No one else was in the residence at this time.

           C.B. testified that [Appellant] touched her with his hands
     and other parts of his body; however, she was reluctant10 to
     describe the “other” parts of his body. C.B. said [Appellant]
     touched her “somewhere he shouldn’t have” with his body part
     “that he shouldn’t have.” 11

          10  C.B. testified, “I don’t know what you want to call
          it. I don’t want to talk about this shit.” Tr.1, p. 140.
          See also, Tr. 1, p.142.

          11 Under cross-examination, C.B. described this as “he
          put something he should not have inside of me that
          was his” and “[t]hen he put that inside of me.” Tr. 1,
          p. 153, 154.

           [C.B.] was unable to stop him because she was scared and
     not strong enough. Upon further questioning, C.B. testified that
     [Appellant] touched her “below her stomach” in the “front” of her

                                     -4-
J-S60012-19


     body. She described seeing “white stuff” in that area of her body
     when [Appellant] was done. She described the pain he caused as
     an “8” on a scale of 0 to 10. [C.B] observed blood coming from
     her body, “where she goes to the bathroom.” Tr. 1, p. 144

           C.B. described a second incident that occurred at
     [Appellant’s] mother’s residence. She and [Appellant] were
     watching a movie on the couch. [Appellant] “sat her on his lap.”
     [Appellant] undressed C.B., then himself.         She described
     [Appellant] doing to her the “same stuff that happened before”
     with [Appellant’s] privates and the place on her body where she
     goes to the bathroom. [Appellant] “grabbed her hips and stuff
     and her arms” to move her body. C.B. described feeling pain and
     seeing “white stuff.” [Appellant] repeatedly told C.B. not to tell
     anyone, to blame the babysitter, and/or that he would kill her.
     C.B. believed [Appellant’s] threats of violence because she had
     witnessed his violent acts towards her mother.

           The Commonwealth next called to testify M.B., C.B.’s
     mother.   She identified [Appellant] as C.B.’s father.  M.B.
     described the significant physical and emotional issues C.B.
     experienced since approximately 7 1/2 years of age.

            M.B. confirmed that C.B. witnessed [Appellant] assault her
     in 2013. During the assault, [Appellant] threatened to kill M.B.
     M.B. also confirmed [Appellant] assaulted her in 2014; C.B.
     witnessed this as well. M.B. further testified regarding the initial
     disclosure by C.B., implicating her babysitter in 2014, and the
     resulting investigation and CAC process.

            M.B. further described her daughter’s second interview with
     the CAC, after C.B. disclosed to her that [Appellant] “had hurt her
     really bad.” This occurred sometime in late 2016 into early 2017.

           The next witness was Becky Voss. She is a forensic
     interviewer at the CAC. At the time of her testimony, she had
     conducted approximately 1,000 forensic interviews.          She
     described the physical layout of the CAC, how children are
     interviewed, and the importance of her maintaining her
     objectivity. Ms. Voss testified that she conducted the forensic
     interview of the victim in 201412 and 2016. Ms. Voss identified
     Commonwealth’s Exhibit 8 as a CD containing the audio/visual
     recording of the 2014 interview of C.B. Ms. Voss also identified
     Commonwealth’s Exhibit 9 as a CD containing the recording of her

                                    -5-
J-S60012-19


     forensic interview of C.B. in 2016. These videos were played for
     the jury’s consideration.

           12 The 2014 CAC interview was related to the false
           allegations C.B. made against her babysitter as a
           result of [Appellant’s] repeated threats.

             The Commonwealth next called Trooper Jeffrey Baney of the
     Pennsylvania State Police. At the time of C.B.’s disclosure, he was
     a criminal investigator in the Chambersburg barracks. Trp. Baney
     initially investigated the allegations against the babysitter in 2014.
     He ultimately closed that investigation.

           After C.B.’s subsequent disclosure of allegations against
     [Appellant] in 2016, Trp. Baney re-opened the investigation. Trp.
     Baney testified regarding the filing of the instant charges against
     [Appellant] and the extreme reaction of [Appellant] at the time he
     was taken into custody. Trp. Baney also established [Appellant’s]
     date of birth.

            The Commonwealth’s final witness was Dr. Veronique
     Valliere. Dr. Valliere is a licensed psychologist working in both the
     clinical and forensic fields. She had testified in other legal
     proceedings regarding counter-intuitive victim behavior. She
     possessed extensive education and experience in providing
     psychological treatment to both victims and perpetrators of sexual
     violence. This court found her to be [an] expert in the area of
     counter-intuitive victim behavior, and she was permitted to offer
     her opinion in that field to the jury, consistent with 42 Pa.C.S.
     § 5920. She provided extensive education to the jury consistent
     with her training, education, and experience.

            [Appellant] called one witness in his defense, his mother
     Connie Wright. Ms. Wright testified that she never had a couch in
     her living room. She also confirmed that she never contacted the
     police or the District Attorney regarding this information, despite
     her son being under these charges for almost two years.

Trial Court Opinion, 7/31/19, at 4–12 (some record references omitted).




                                     -6-
J-S60012-19


      Appellant filed a post-sentence motion challenging the sufficiency and

weight of the evidence and certain aspects of his sentence. After briefing and

limited oral argument, the trial court denied Appellant’s post-sentence motion.

      This appeal followed.     Appellant and the trial court complied with

Pa.R.A.P. 1925.

      Appellant raises the following issues for review:

      I. Whether the Trial Court erred in finding sufficient evidence for
      conviction for 18 § 3121[(c)] Rape of Child? (Count 1)

      II. Whether the Trial Court erred in finding sufficient evidence for
      conviction for 18 § 3121[(c)] Rape of Child? (Count 2)

      III. Whether the Trial Court erred in finding sufficient evidence for
      conviction for 18 § 6301[(a)(1)(ii)] Corruption Of Minors -
      Defendant Age 18 or Above? (Count 5)

      IV. Whether the Trial Court erred in finding sufficient evidence for
      conviction for 18 § 6301 [(a)(1)(ii)] Corruption Of Minors -
      Defendant Age 18 or Above? (Count 6)

      V. Whether the Trial court erred in finding sufficient evidence for
      conviction for 18 § 3126 [(a)(7)] Indecent Assault Person Less
      than 13 Years of Age? (Count 7)

      VI. Whether the Trial court erred in finding sufficient evidence for
      conviction for 18 § 3126 [(a)(7)] Indecent Assault Person Less
      than 13 Years of Age? (Count 8)

      VII. Whether the Trial Court erred in finding that the conviction
      for 18 § 3121 [(c)] Rape of Child was not against the weight of
      the evidence? (Count 1)

      VIII. Whether the Trial Court erred in finding that the conviction
      for 18 § 3121 [(c)] Rape of Child was not against the weight of
      the evidence? (Count 2)

      IX.   Whether the Trial Court erred in finding that the conviction
      for 18 § 6301 [(a)(1)(ii)] Corruption Of Minors - Defendant Age

                                      -7-
J-S60012-19


      18 or Above was not against the weight of the evidence? (Count
      5)

      X.    Whether the Trial Court erred in finding that the conviction
      for 18 § 6301 [(a)(1)(ii)] Corruption Of Minors - Defendant Age
      18 or Above was not against the weight of the evidence? (Count
      6)

      XI.   Whether the Trial Court erred in finding that the conviction
      for 18 § 3126 [(a)(7)] Indecent Assault Person Less than 13 Years
      of Age was not against the weight of the evidence? (Count 7)

      XII. Whether the Trial Court erred in finding that the conviction
      for 18 § 3126 [(a)(7)] Indecent Assault Person Less than 13 Years
      of Age was not against the weight of the evidence? (Count 8)

      XIII. Whether the Trial Court erred in finding that the crimes of
      Indecent Assault Person Less than 13 Years of Age do not merge
      into the crimes of Rape of Child for sentencing purposes?

      XIV. Whether the Trial Court erred in sentencing Defendant to a
      manifestly excessive sentence?

Appellant’s Brief at 4–7 (boldface type and suggested answers omitted).

      Appellant’s first six issues challenge the sufficiency of the evidence to

support his convictions of rape of a child, indecent assault, and corruption of

minors. As a general matter,

            our standard of review of sufficiency claims requires
            that we evaluate the record in the light most favorable
            to the verdict winner giving the prosecution the
            benefit of all reasonable inferences to be drawn from
            the evidence. Evidence will be deemed sufficient to
            support the verdict when it establishes each material
            element of the crime charged and the commission
            thereof by the accused, beyond a reasonable doubt.
            Nevertheless, the Commonwealth need not establish
            guilt to a mathematical certainty. Any doubt about
            the defendant’s guilt is to be resolved by the fact
            finder unless the evidence is so weak and inconclusive


                                     -8-
J-S60012-19


            that, as a matter of law, no probability of fact can be
            drawn from the combined circumstances.

                   The Commonwealth may sustain its burden by
            means      of    wholly    circumstantial      evidence.
            Accordingly, [t]he fact that the evidence establishing
            a defendant’s participation in a crime is circumstantial
            does not preclude a conviction where the evidence
            coupled with the reasonable inferences drawn
            therefrom overcomes the presumption of innocence.
            Significantly, we may not substitute our judgment for
            that of the fact finder; thus, so long as the evidence
            adduced, accepted in the light most favorable to the
            Commonwealth,        demonstrates     the     respective
            elements of a defendant’s crimes beyond a reasonable
            doubt, the appellant's convictions will be upheld.

Commonwealth v. Sebolka, 205 A.3d 329, 336–337 (Pa. Super. 2019)

(quoting Commonwealth v. Franklin, 69 A.3d 719, 722–723 (Pa. Super.

2013) (internal quotations and citations omitted)). “[T]he jury, which passes

upon the weight and credibility of each witness’s testimony, is free to believe

all, part, or none of the evidence.” Commonwealth v. Ramtahal, 33 A.3d
602, 607 (Pa. 2011).

      As a preliminary matter, we address whether Appellant has preserved

these six questions for appellate review. This Court has stated, “In order to

preserve a challenge to the sufficiency of the evidence on appeal, an

appellant’s [Pa.R.A.P.] 1925(b) statement must state with specificity the

element or elements upon which the appellant alleges that the

evidence was insufficient.” Commonwealth v. Stiles, 143 A.3d 968, 982

(Pa. Super. 2016) (quoting Commonwealth v. Garland, 63 A.3d 339, 344

(Pa. Super. 2013)) (internal quotation marks omitted; emphasis added); see

                                     -9-
J-S60012-19


also Pa.R.A.P. 1925(b)(4)(ii) (“The Statement shall concisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues for the judge.”). “Such specificity is of particular

importance in cases where, as here, [A]ppellant was convicted of multiple

crimes each of which contains numerous elements that the Commonwealth

must prove beyond a reasonable doubt.” Garland, 63 A.3d at 344. Failure

to identify what specific elements the Commonwealth did not prove at trial in

a Rule 1925(b) statement renders an appellant’s sufficiency-of-the-evidence

claim waived for appellate review. See Commonwealth v. Tyack, 128 A.3d
254, 261 (Pa. Super. 2015) (finding appellant’s issues waived where “1925(b)

statement simply declared, in boilerplate fashion, that the evidence was

insufficient to support his conviction”).

       Here, the issues enumerated in Appellant’s Pa.R.A.P. 1925(b) statement

mirror the generic questions outlined in his appellate brief. See Appellant’s

Pa.R.A.P. 1925(b) Statement, 7/1/19, at unnumbered 1–3.3 Appellant does

not identify any element of any conviction that was not proven beyond a

reasonable doubt.        Additionally, as noted, Appellant’s “Statement of The

Question Involved” fails to specify the elements of the crimes he is challenging

____________________________________________


3 We note that Appellant’s brief violates Pa.R.A.P. 2111(a)(10) and (11) in
that it does not include a copy of either the trial court opinion or Appellant’s
Pa.R.A.P. 1925(b) statement. These documents however, were included in
Appellant’s reproduced record. Because the defects in Appellant’s brief do not
preclude our review, we do not quash the appeal.



                                          - 10 -
J-S60012-19


on appeal. Appellant’s Brief at 4–7. Consequently, Appellant’s non-specific

claims challenging the sufficiency of the evidence, which fail to state any

elements of any crimes allegedly not proven by the Commonwealth, have not

been preserved for appellate review. Tyack, 128 A.3d at 261.4 Further, even

if we were to address Appellant’s sufficiency claims, we would conclude that

the Commonwealth proved each crime beyond a reasonable doubt.

       “A person commits the offense of rape of a child . . . when the person

engages in sexual intercourse with a complainant who is less than 13 years of

age.” 18 Pa.C.S. § 3121(c). Sexual intercourse, “in addition to its ordinary

meaning, includes intercourse per os or per anus, with some penetration

however slight; emission is not required.” 18 Pa.C.S. § 3101.

       In the argument section of his appellate brief, Appellant claims that the

Commonwealth failed to prove the element of penetration beyond a

reasonable doubt. Appellant’s Brief at 12. Appellant contends that C.B. never

testified to penetration and that the nurse who examined C.B. stated that the

“notch” in C.B.’s hymen was not definitive evidence of sexual assault. Id.



____________________________________________


4   While the trial court questioned whether Appellant had preserved his
sufficiency challenges for review, see Trial Court Opinion, 7/31/19, at 13 n.13,
15 n.14, and 16 n.17, it addressed the merits of Appellant’s arguments. “We
have held that a trial court’s decision to address the topic of sufficiency is of
no moment to our analysis because we apply Pa.R.A.P. 1925(b) in a
predictable, uniform fashion, not in a selective manner dependent on an
appellee’s argument or a trial court’s choice to address an unpreserved claim.”
Commonwealth v. Gibbs, 981 A.2d 274, 281 (Pa. Super. 2009) (quotation
omitted).

                                          - 11 -
J-S60012-19


      At trial, C.B. testified that when she and Appellant were in her parents’

bedroom,      Appellant   touched   her      with   “something   he    shouldn’t

have . . . somewhere that he shouldn’t have.” N.T., 12/13/18, at 141. She

recalled telling CAC personnel that he used his privates “below [her] stomach”

where she went to the bathroom. Id. at 143. Further, after the contact with

Appellant, C.B. stated that she was bleeding “where I go to the bathroom.”

Id. at 144.     C.B. described the second assault at Appellant’s mother’s

residence as “the same stuff that happened at my mom’s house,” and

confirmed that Appellant put his private parts where she went to the

bathroom. Id. at 147. Additionally, on cross-examination, C.B. relayed that

after Appellant took his clothes off, “he put that inside of me.” Id. at 154.

C.B. testified that she experienced pain “where she goes to the bathroom”

after each assault. Id. at 147–148. See Commonwealth v. Johnson, 180

A3d 474, 479 (Pa. Super. 2018) (victim’s testimony, if believed by the fact

finder may be sufficient to establish elements of a sexual offense).

      Ms. Gossert, C.B.’s counselor, and Ms. McNew, the pediatric forensic

nurse, both testified to C.B.’s description of Appellant’s behavior. C.B.

explicitly told Ms. Gossert that Appellant put his penis in her vagina. N.T.,

12/13/18, at 41. Ms. McNew recounted that C.B. stated in her interview that

Appellant put something in her that he shouldn’t have. “His private part down

here and [C.B.] pointed to her genital area when she said, down here.” Id.

at 103.


                                    - 12 -
J-S60012-19


        In sum, Appellant’s argument that there was no evidence of penetration

is belied by the facts adduced at trial. Accordingly, if we were to reach this

issue, we would conclude the Commonwealth proved beyond a reasonable

doubt that Appellant had sexual intercourse with C.B., a person under thirteen

years of age, during two separate incidents.

        Appellant next argues that the evidence was insufficient to convict him

of indecent assault. Relevant to this matter, a person is guilty of indecent

assault

        if the person has indecent contact with the complainant, causes
        the complainant to have indecent contact with the person or
        intentionally causes the complainant to come into contact with
        seminal fluid, urine or feces for the purpose of arousing sexual
        desire in the person or the complainant and . . . the complainant
        is less than 13 years of age [.]

18 Pa.C.S. § 3126(a)(7). Indecent contact is defined as “[a]ny touching of

the sexual or other intimate parts of the person for the purpose of arousing

or gratifying sexual desire, in any person.” 18 Pa.C.S. § 3101.

        In reaching its guilty verdict on the indecent assault charges, the jury

specifically found that Appellant “touch[ed] the complainant’s sexual/intimate

parts     with   [Appellant’s]   sexual/intimate   parts”   and   “touch[ed   his]

sexual/intimate parts with the complainant’s sexual/intimate parts.” Verdict

Slip, 12/14/18, at unnumbered 1–2 (full capitalization omitted). Appellant’s




                                       - 13 -
J-S60012-19



sole contest to the jury’s verdict is that it was based upon C.B.’s testimony

was “vague at best.” Appellant’s Brief at 13.5

       Again, were we to consider this imprecise claim of error, we would note

that C.B. testified that Appellant touched her with his hands and other parts

of his body when they were in her parents’ bedroom. N.T., 12/13/18, at 140.

In the second incident, C.B. revealed that Appellant moved her onto his lap,

undressed her, and moved her body, grabbing her “hips and stuff and [her]

arms.” Id. at 147. In her CAC interview, C.B. told Ms. McNew that when the

assault in her parent’s bedroom was over, “it was white, sticky and

disgusting.” Id. at 104. C.B. then detailed that during the second incident,

“[Appellant] told [her] to get undressed, sit on him and go up and down. He

stopped before the stuff went inside [her].” Id. Clearly, this evidence was

sufficient for the jury to conclude that Appellant touched C.B.’s intimate parts

with his intimate parts and Appellant touched his sexual/intimate parts with

C.B.’s sexual/intimate parts for the purpose of his sexual gratification.

       Appellant also levelled a contest to the evidence supporting his

corruption of a minor convictions. In order to sustain these convictions, the

Commonwealth must prove that a person “being of the age of 18 years and

upwards by any course of conduct in violation of Chapter 31 (relating to sexual

offenses) corrupts or tends to corrupt the morals of any minor less than 18
____________________________________________


5   Appellant avers that there was a lack of proof of the elements of both
indecent contact and causing a complainant to come into contact with seminal
fluid, urine, or feces. As noted above, the jury found Appellant guilty of
indecent assault solely on the basis of his indecent contact with C.B.

                                          - 14 -
J-S60012-19



years of age. . . .”   18 Pa.C.S. § 6301 (a)(1)(ii).     Appellant assails the

Commonwealth’s proof that he committed these crimes on two grounds: the

Commonwealth did not prove that Appellant was guilty of either child rape or

indecent assault and also failed to demonstrate a “course of conduct.”

Appellant’s Brief at 14. Appellant also reasons that because the alleged course

of conduct involved two acts, “one count of Corruption of Minors covered both

acts in order to satisfy the course of conduct element of the charge.

[Appellant] has been convicted and sentenced for the same crime twice in the

same trial.” Appellant’s Brief at 15.

      We would not have found merit to any of these arguments. First, as

discussed above, the Commonwealth proved both the child rape and indecent

assault offenses beyond a reasonable doubt. Second, Appellant’s assertion

that the Commonwealth failed to prove a course of conduct by citation to

Commonwealth v. Kelly, 102 A.3d 1025 (Pa. Super. 2014), is unavailing.

In Kelly, this Court held that the phrase “‘course of conduct’” in the first

provision of subsection (a)(1)(ii) imposes a requirement of multiple acts over

time” and rejected the Commonwealth’s contention that “‘course of conduct’

could encompass a single act that gives rise to a Chapter 31 offense.” Id. at

1031–1032. Here, C.B. testified that Appellant sexually assaulted her on two

separate occasions at two different locations.    The evidence of Appellant’s

course of conduct was sufficient to sustain the corruption of a minor

convictions.




                                        - 15 -
J-S60012-19



      Finally, we note that Appellant cites no legal authority for his theory that

he was convicted of two counts of corruption of minors for one act. As we

understand Appellant’s argument, he asserts that because proof of a course

of conduct is a required element for a conviction of this offense, the two acts

underlying his convictions and establishing the course of conduct amount to

only a singular corruption of minors offense. Because Appellant did not raise

this issue in his 1925(b) statement, we decline to further discuss this

allegation and note only that the two counts of corruption were based upon

two distinct acts.

      Appellant’s next six allegations of error assert that all of his convictions

were against the weight of the evidence. We employ the following standard

of review when presented with a weight of the evidence claim:

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.

Commonwealth v. McClelland, 204 A.3d 436, 447 (Pa. Super. 2019)

(quoting Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013)).

      Appellant’s weight of the evidence arguments suffer from the same

deficiencies as his sufficiency of the evidence claims. Therefore, Appellant has


                                     - 16 -
J-S60012-19


waived review of these issues. See Commonwealth v. Siebert, 799 A.2d
54, 62 (Pa. Super. 2002) (Appellant’s 1925(b) statement alleging merely that

the verdict of the jury was against the weight of the credible was too vague

to permit review).

      In Appellant’s post-sentence motion, he baldly asserted that the guilty

verdicts were against the weight of the evidence. Appellant’s Post-Sentence

Motion, 1/11/19, at unnumbered 4–5. In the brief in support of his motion,

Appellant conflates his sufficiency and weight challenges. Indeed, Appellant

duplicated exactly the sufficiency language to support his weight argument.

Appellant’s Brief in Support of Post-Sentence Motion, 3/29/19, at unnumbered

2–6. Appellant’s failure to articulate a reviewable weight of the evidence issue

is further demonstrated in his Pa.R.A.P. 1925(b) statement, wherein he

averred simply that “the trial court erred in finding that his [convictions] were

not against the weight of the evidence.” Appellant’s 1925(b) Statement, at

unnumbered 1–3. Appellant does not identify any evidence he believes was

entitled to greater or lesser weight. Further, Appellant’s “Statement of The

Question Involved” echoes the unformulated contest to the weight of the

evidence. See Appellant’s Brief at 5–6.

      The trial court, while again remarking on the likelihood of waiver,

surmised from Appellant’s Brief in Support of Post-Sentence Motion that

Appellant’s weight argument concerned the evidence of penetration. As with

his sufficiency argument, Appellant essentially assailed the credibility of C.B.’s


                                     - 17 -
J-S60012-19


testimony in this regard and highlighted Ms. McNew’s declaration that she

could not state definitely that the notch in C.B.’s hymen was caused by a

sexual assault. The trial court addressed the issue weight as follows:

       All of this evidence [concerning penetration] was presented to and
       considered by the jury; none of it rises to the level of shocking
       this court’s conscience and certainly does not lead us to conclude
       a manifest injustice will occur if [Appellant] is not granted a new
       trial. To do so would require this court [to] ignore the significant
       contrary direct and circumstantial evidence establishing
       [Appellant] raped his daughter on two different occasions.

Trial Court Opinion, 7/31/19, at 19.

       If we were to review Appellant’s weight of the evidence claims, we would

agree with the trial court’s analysis. In accordance with our standard of review

for such an evidentiary challenge, we consider whether the trial court palpably

abused its discretion in dismissing Appellant’s weight of the evidence claims.

We conclude it did not and, therefore, shall not disturb its ruling.6

____________________________________________


6  In his appellate brief, Appellant, for the first time, suggests that his mother’s
testimony that she never had a couch in her living room was credible and,
when contrasted to C.B.’s “vague testimony,” indicated that the evidence
supporting the guilty verdicts of child rape and indecent assault was “weak
and inconclusive.” Appellant’s Brief at 17–18. Because Appellant raises new
legal arguments for the first time on appeal, this weight claim is waived. See
Commonwealth v. Jones, 191 A.3d 830, 835 (Pa. Super. 2018) (stating that
“since Appellant failed to raise his particular new weight theories before the
trial court and the trial court did not, therefore, review the new theories and
weigh the evidence according to it, there is no discretion for this Court to
review.”).

  Additionally, Appellant’s theory that the weight of the evidence suggests that
he was wrongly convicted of two counts of corruption of minors for one act is
a rehash of his challenge to the sufficiency of the evidence to convict him of
those charges. Again, we decline to address this allegation of error.


                                          - 18 -
J-S60012-19



      Appellant’s final two issues concern his sentence.        First, Appellant

asserts that the sentencing court erred by failing to merge the convictions of

rape of a child and indecent assault for sentencing purposes.

      Whether Appellant’s crimes should have merged for sentencing

implicates the legality of sentencing, not its discretionary aspects. Unlike the

discretionary aspects of sentencing, a challenge to the legality of sentence is

not subject to waiver and may be raised at any time. Commonwealth v.

Kitchen, 814 A.2d 209, 214 (Pa. Super. 2002). Our standard of review is de

novo, and our scope of review is plenary. Commonwealth v. Sarvey, 199
A.3d 436, 447–448 (Pa. Super. 2018).

      The statute governing merger of sentences provides:

            No crimes shall merge for sentencing purposes unless the
      crimes arise from a single criminal act and all of the statutory
      elements of one offense are included in the statutory elements of
      the other offense. Where crimes merge for sentencing purposes,
      the court may sentence the defendant only on the higher graded
      offense.

42 Pa.C.S. § 9765. Section 9765 “prohibits merger unless two distinct facts

are present: 1) the crimes arise from a single criminal act; and 2) all of the

statutory elements of one of the offenses are included in the statutory

elements of the other.” Commonwealth v. Brown, 159 A.3d 531, 532–533

(Pa. Super. 2017) (quoting Commonwealth v. Baldwin, 985 A.2d 830, 833

(Pa. 2009)).




                                     - 19 -
J-S60012-19


      The trial court dismissed Appellant’s merger claim based upon the

following rationale:

             Rape of a Child requires the Commonwealth to prove
      [Appellant] engaged in sexual intercourse with the victim who, at
      the time, was less than 13 years of age. See 18 Pa.C.S. §3121
      (c). Indecent Assault of a Child requires the Commonwealth to
      prove [Appellant] had “indecent contact” with the victim, or
      caused her to have indecent contact with him, at a time when she
      was less than 13 years of age. See 18 Pa.C.S. §3126(a)(7).
      “Indecent contact” is defined as, “any touching of the sexual or
      other intimate parts of the person for the purpose of arousing or
      gratifying sexual desire, in any person.” See 18 Pa.C.S. § 3101
      (relating to Definitions). It is clear that each of these offenses
      contain an element the other does not.

            Rape of a Child requires proof of “sexual intercourse.”
      Indecent Assault of a Child does not require proof of “sexual
      intercourse.” Indecent Assault of a Child requires “indecent
      contact,” which necessitates proof that the contact was for the
      purpose of arousing or gratifying sexual desire in any person.
      Rape of a Child does not require proof that the purpose is to
      arouse or gratify sexual desire in any person. Since each crime
      requires proof of an element the other does not, 42 Pa.C.S. § 9765
      prohibits merger for one sentence.

Trial Court Opinion, 7/31/19, at 20–21.

      Appellant contends that the rape of a child and indecent assault

convictions merge for sentencing because “[f]or each count only a single act

of sexual intercourse was alleged. The elements of indecent contact with a

complainant less than 13 years of age are included within the elements of rape

of a child.” Appellant’s Brief at 21. Appellant, however, offers no comparison

of the elements of the respective crimes.

      In Commonwealth v. Allen, 856 A.2d 1251 (Pa. Super. 2004), this

Court examined whether the offenses of indecent assault and aggravated

                                    - 20 -
J-S60012-19


indecent assault were greater and lesser-included offenses, and, if so, whether

they merged for sentencing. We concluded that the offenses were not greater

and lesser-included offenses, reasoning:

              Aggravated indecent assault is defined as penetration,
       however slight, of the genitals or anus of the victim with a part of
       the offender’s body for any purpose other than good faith medical,
       hygienic, or law enforcement procedures if the victim is less than
       13 years of age. 18 Pa.C.S.A. § 3125. Indecent assault is defined
       as indecent contact with the victim if the victim is less than 13
       years of age. 18 Pa.C.S.A. § 3126. 18 Pa.C.S.A. § 3101 defines
       “indecent contact” as any touching of the sexual or other intimate
       parts of the victim for the purpose of arousing or gratifying sexual
       desire in either person.

             Aggravated indecent assault includes an element that is not
       required to commit indecent assault. That element is penetration
       of the genitals or anus of the victim. Indecent assault includes an
       element that is not required to commit aggravated indecent
       assault. That element is proof of arousing or gratifying sexual
       desire.

             Since each crime has an additional element not included in
       the other crime, neither is a lesser-included offense of the other.

Allen, 856 A.2d at 1253–1254.

       Relying on Allen, we agree with the trial court’s disposition of the

merger issue.7 While the convictions for rape of a child and indecent assault


____________________________________________


7 We are cognizant of contrary authority. In Commonwealth v. Lomax, 8
A.3d 1264 (Pa. Super. 2010), this Court concluded that when convictions for
rape of a child and indecent assault were founded on a single set of facts, the
convictions should merge for sentencing. Id. at 1268. In reaching this
conclusion, the Lomax Court observed, “the sexual intercourse element of
rape of a child was based on the touching of Appellant’s and [the victim’s]
genitals. Meanwhile, indecent assault was founded on Appellant’s indecent



                                          - 21 -
J-S60012-19


were grounded in the same facts, all of the statutory elements of rape of a

child are not included in the statutory elements indecent assault. Rape of a

child requires proof of sexual intercourse, i.e., some penetration, indecent

assault does not.      Indecent assault compels proof that the purpose of the

contact was for sexual gratification, rape of a child has no such component.

Merger    of   these    convictions     for    sentencing   purposes,   therefore,   is

unwarranted under 42 Pa.C.S. § 9765. Appellant is not entitled to relief on -

this claim.

       Appellant also avers in his appellate brief that he cannot be convicted

and sentenced on both corruption of minors offenses. This was not an issue

raised in either Appellant’s post-sentence motion, Rule 1925(b) statement, or

included in the Statement of Questions Presented portion of his brief.

However, as the issue appears to implicate the legality of his sentence, we will

briefly entertain this argument.

       As discussed above, Appellant failed to cite any legal authority to

support his theory that a finding of a course of conduct necessitates a

conclusion that he could not be convicted of multiple corruption offenses. We


____________________________________________


contact with, or “touching of the sexual . . . parts” of [victim]. There are no
additional elements required to satisfy either crime.” Id.

  The Lomax Court did not discuss either the penetration element required
for a rape of a child conviction, but not an element of proof of an indecent
assault, or the sexual gratification element required for the indecent assault
conviction, but not an element of proof for rape of a child. Therefore, we do
not find Lomax persuasive in the matter sub judice.

                                          - 22 -
J-S60012-19


dismiss this argument as specious, again noting that the two corruption of

minors charges were premised on two distinct incidents.

     Appellant’s final claim of error is that the sentencing court imposed a

manifestly excessive sentence.      As such, Appellant is challenging the

discretionary aspects of his sentence. See Commonwealth v. Lutes, 793
A.2d 949, 964 (Pa. Super. 2002) (stating claim that sentence is manifestly

excessive challenges discretionary aspects of sentencing). Additionally, the

claim that a sentence is excessive because sentences were imposed

consecutively challenges the discretionary aspects of sentence.             See

Commonwealth v. Gonzalez-Dejusus, 994 A.2d 595, 598 (Pa. Super.

2010) (finding claim that aggregate sentence involving imposition of

consecutive sentences was excessive challenged discretionary aspects of

sentencing).

     When reaching the merits of a discretionary sentencing issue, we

conduct a four-part analysis to determine:

     (1) whether appellant has filed a timely notice of appeal, Pa.R.A.P.
     902, 903; (2) whether the issue was properly preserved at
     sentencing or in a motion to reconsider and modify sentence,
     Pa.R.Crim.P. 720 [and 708(E)], (3) whether appellant’s brief has
     a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
     substantial question that the sentence appealed from is not
     appropriate under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007) (citation

omitted).




                                    - 23 -
J-S60012-19


      Appellant has satisfied the first two requirements. Appellant, however,

has failed to include a Rule 2119(f) statement in his brief.      This failure

statement does not automatically waive an appellant’s argument; we are

precluded from reaching the merits of the claim when the Commonwealth

lodges an objection to the omission of the statement. Commonwealth v.

Love, 896 A.2d 1276, 1287 (Pa. Super. 2006). Instantly, we decline to find

waiver based on Appellant’s omission of a Rule 2119(f) statement because the

Commonwealth did not object to the omission.

      Thus, we must determine whether Appellant has presented a substantial

question that his sentence is inappropriate under the Sentencing Code. We

have outlined the following guidelines to determine whether an appellant has

identified a substantial question:

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis.          A substantial
      question exists only when the appellant advances a colorable
      argument that the sentencing judge’s actions were either: (1)
      inconsistent with a specific provision of the Sentencing Code; or
      (2) contrary to the fundamental norms which underlie the
      sentencing process.

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010) (citations

omitted).

      Appellant acknowledges that minimum term of forty-four years of

confinement for the two rape convictions was within the standard guideline

range. He also concedes that the sentencing court considered all of the 42

Pa.C.S. § 9721(b) factors set forth in imposing his sentence.     Appellant’s



                                     - 24 -
J-S60012-19


excessiveness claim is thus reasoned by the following: he is thirty-nine years

old, the minimum sentence is “essentially a life sentence” and “manifestly

excessive in the specific circumstances of this case.” Appellant’s Brief at 22.

      In Commonwealth v. Dodge, 77 A.3d 1263 (Pa. Super. 2013) we

explained:

            [A] defendant may raise a substantial question where he
      receives consecutive sentences within the guideline ranges if the
      case involves circumstances where the application of the
      guidelines would be clearly unreasonable, resulting in an
      excessive sentence; however, a bald claim of excessiveness due
      to the consecutive nature of a sentence will not raise a substantial
      question. See Commonwealth v. Moury, 992 A.2d [at 171–
      172] (“The imposition of consecutive, rather than concurrent,
      sentences may raise a substantial question in only the most
      extreme circumstances, such as where the aggregate sentence is
      unduly harsh, considering the nature of the crimes and the length
      of imprisonment.”).

Dodge, 77 A.3d at 1270 (emphasis in original) (citations omitted).           We

cautioned, however, that a defendant does not raise a substantial question

“where the facts of the case [being reviewed] do not warrant the conclusion

that there is a plausible argument that the sentence is prima facie excessive

based on the criminal conduct involved.” Id. at 1271.

      Appellant herein has failed to advance a credible argument that this case

involves circumstances where the imposition of consecutive sentences was

disproportionate to the criminal conduct at issue. Without specification, he

alleges that his sentence was excessive given the specific facts of the case.

Appellant completely ignores the disturbing and heinous record facts,

including C.B.’s young age, her biological relationship to Appellant, C.B.’s


                                     - 25 -
J-S60012-19


resultant serious psychological issues, and Appellant’s threats to kill C.B. if

she reported the assaults. Consequently, having failed to raise a substantial

question, a review of the merits of Appellant’s challenge to the discretionary

aspects of his sentence is unwarranted, and the trial court’s judgment of

sentence is affirmed.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:01/28/2020




                                    - 26 -